Citation Nr: 1234283	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  06-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran had active service from October 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision, which denied the Veteran's claim on the basis that no new and material evidence had been submitted. 

In October 2009, the Board reopened and remanded the Veteran's claim.  The VA Remand & Rating Development Team continued the previous denial in a January 2011 supplemental statement of the case (SSOC).  This issue was again remanded by the Board in May 2011 and the previous denial was continued in a May 2012 SSOC.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Arthritis of the spine is not shown to have manifested within 1 year of discharge from service, and residuals of a back injury are not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in December 2003, October 2007, and March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  The Board notes that the Veteran asserted in a November 2007 statement that his records were lost twice while he was in Vietnam.  However, the Board notes that the claims file contains service treatment records, to specifically include entrance and separation records.  There is no indication that further development would yield additional records.  Therefore, the Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his back claim in May 2011.  Addendums were provided with respect to this examination in May 2011 and April 2012.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, noted the Veteran's pertinent service and post-service records, and noted the Veteran's assertions regarding in-service and post-service back complaints before rendering an opinion.  As such, the Board finds this examination report and opinion to be thorough, based on an accurate understanding of the Veteran's history, and otherwise sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A.  Service Connection Claim

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

B.  Factual Background

The Veteran is seeking entitlement to service connection for a back disability.  Specifically, the Veteran asserted in an October 2010 statement that he first had a problem with his back in Pleiku, Vietnam, at which time he went to the medical tent, was given Darvon, and was told he would be alright.  He asserted that he was told he had no back problem in 1969 in Huntington, Virginia, after x-rays, and he had no other way of proving different.  He asserted that he had to try to work and live with this problem.  However, he asserted that he is currently in constant pain, and his back has been a problem since 1968 in Pleiku, Vietnam.  

The Board notes that the Veteran's service treatment records revealed no evidence of a back injury.  However, the Veteran indicated on a July 1968 Report of Medical History that he experienced recurrent back pain.  

The claims file contains post-service VA and private treatment records documenting complaints of back pain and diagnoses of degenerative joint disease.  Specifically, the claims file contains an October 1968 VA examination report, which noted that the Veteran presented full range of motion of the lumbosacral level in all directions, no evidence of tenderness, and no abnormal reflexes.  The report listed a diagnosis of chronic lumbosacral strain, by history, not found.  The October 1968 radiographic report showed that the lumbar and lumbosacral spines and both sacroiliac joints failed to show any evidence of any bone or joint pathology.

In a June 1993 private medical record from Marrowbone Clinic, the Veteran was noted as having acute low back pain. 

In a September 1999 VA medical record, the Veteran reported low back pain.

An August 2003 private medical record from Pikeville Methodist Hospital revealed mild centrally herniated disk at L4-L5.

In an October 2003 private medical record from Lexington Clinic, it was noted that the Veteran has suffered back problems off and on since around 1967 to 1968.

In December 2003, the Veteran's wife, V.E.R., submitted a letter and stated that the Veteran suffered from back pain since he returned from service in 1968.  She stated that he had to cut back on his work because lifting and crouching tended to throw his back out.  When this happens, he had to stay in bed with a heating pad.  She stated that his pain makes him irritable and he sleeps very little.  V.E.R. stated that she felt his back problems were caused by service because of his job as a truck driver.  The loading and unloading of supplies, bodies, and ammunition, and the fact that he only weighed 120 pounds at that time hurt his back. 
In a January 2004 statement, the Veteran's sister, M.L. wrote that ever since the Veteran came back from Vietnam, he had back trouble.  She stated that he started as a cook and then was assigned to truck driving where he lifted heavy loads.  Further, M.L. noted that the Veteran's back hurts constantly, and, if he lifts anything heavy, his back goes out.  She explained that the heavy lifting the Veteran did in Vietnam damaged his back and his back condition affected his whole life. 

In a January 2004 letter, the Veteran's brother, D.R. stated that the Veteran was healthy when he entered the Army, but, after driving a truck and lifting heavy loads, his back was weakened.  He was slowly losing his ability to work because of constant back pain.  He explained that the Veteran came home from the military with a damaged back that was constantly getting worse as he became older.

In a May 2004 statement, J.C. stated that she knew the Veteran for twenty-four years and watched his health decline physically.  She stated that the Veteran experienced problems with his legs and back throughout the years that she knew him.  She said that in the last four to five years his mobility deteriorated and the pain has made him bed ridden and unavailable for days at a time. 

In May 2008, the Veteran underwent a VA examination, which revealed a diagnosis of mild degenerative joint disease and mild degenerative disc disease of the lumbar spine.  The examiner reviewed the claims file and stated that the records did not show any treatment of a back injury during his military service.  There was no record of treatment of a back complaint for 30 years following his military service.  Therefore, the VA examiner opined that the Veteran's current lumbar spine condition was less likely as not related to his military service.  The examiner further stated that it was likely as not just related to the normal aging process.  

In July 2008, the Veteran's wife V.E.R. submitted another letter stating that the Veteran did not have any back problems when he entered the service and his job as a truck driver damaged his back because of constant lifting beyond his ability.

In its October 2009 determination, the Board observed that the May 2008 VA examiner did not appear to have considered the multiple lay statements from the Veteran's friends and family attesting to the chronicity of his back condition since separation from active service.  As such, the Board found that another VA examination was necessary and remanded this case to address the etiology of the Veteran's claimed back disability.  The remand order noted that, in providing an opinion, the VA examiner should address the lay statements of record from the Veteran and other individuals regarding the chronicity and onset of the Veteran's back disability, and that consideration of these statements should be reflected in the examination report. 

As such, the Veteran was afforded another VA examination in March 2010.  The VA examiner, after indicating review of the claims folder and examination of the Veteran, diagnosed the Veteran with degenerative joint disease of the lumbar spine, but found that it was less likely as not caused by or a result of injury while in service.  The examiner based his opinion on his review of the service treatment records which revealed no evidence of treatment for a low back condition.  He further opined that the degenerative changes observed on the MRI are "most probably" age related. 

In the May 2011 remand, the Board noted that the March 2010 VA examiner failed to specifically address the multiple lay statements of record regarding the chronicity and onset of the Veteran's back disability as directed by the Board's October 2009 remand, to include the Veteran's report of back pain during an October 1968 VA examination.  Additionally, although the examiner reported that the Veteran's service treatment records revealed no evidence of treatment for a low back condition, he failed to address the Veteran's July 1968 report of medical history when he complained of recurrent back pain.  Moreover, the VA examiner specifically indicated that no private treatment records were reviewed in rendering his opinion.  The Board pertinently noted in the May 2011 remand that there are multiple private treatment records associated with the Veteran's claims folder which document treatment for the Veteran's back disability. 

Because the March 2010 VA examiner did not fully comply with the Board's October 2009 remand instructions, an additional medical opinion addressing the issue of entitlement to service connection for residuals of a back injury was requested.

As such, the Veteran underwent an additional VA examination in May 2011.  The examiner reviewed the claims file.  The Veteran reported that he injured his back in 1968 in Vietnam and has had back problems since then.  He reported that, when in Vietnam as a truck driver, he injured his back with his usual duties of loading and unloading his cargo.  He was seen once in medical when in Vietnam and numerous times since.  He reported that, when he was discharged, he noted on his discharge medical that he had problems with the stomach and the back.  Usually, he would be disabled with the back problem once or twice a year.  More recently, he had been affected 4 to 6 times per year.  He reported that simple movements, such as bending or lifting even small objects, can predictably cause intense stabbing pains in his lower back, which can shoot into either leg.  He reported that his back was a problem shortly after discharge from service in 1968 and that he was evaluated by the VA in Huntington at that time.  He reported that he was told that x-ray reports showed that nothing was wrong.  Upon examination, the Veteran was diagnosed with lumbago and an associated back condition.  The examiner determined that he could not resolve the issue of the etiology of the Veteran's claimed back injury without resorting to mere speculation.  The examiner noted that the Veteran does have some service treatment records, in which he denied back problems on his induction physical and admitted to recurrent back pain on discharge (July 5, 1968).  His claims file revealed a consistent claim of back pain while in Vietnam (including a claim in September 1968).  However, a review of his service record fails to find a record of injury or treatment while in service.  The examiner determined that, since it cannot be established unequivocally regarding his claim of injury, he would have to resort to speculation as to whether the Veteran indeed had such an injury.  In a May 2011 addendum, this examiner noted that he reviewed the Veteran's entire claims file.  

In April 2012, a second addendum was provided by this examiner.  He determined that it is less likely as not that the Veteran's currently diagnosed back disability is related to his period of military service.  The examiner stated that the Veteran's claims file was reviewed in its entirety, including the October 1968 VA Medical Center (VAMC) evaluation, as well as non-VA medical records and the Veteran's Social Security Administration (SSA) disability documentation.  The examiner noted that the Veteran's discharge physical was checked yes to the issue of recurrent back pain.  A review of his service treatment records did not reveal any evidence of injury or treatment.  His claim of October 1968 was denied, as there was no evidence of injury, treatment, or physical findings indicating chronic disability.  His non-VA medical records note the treatment of back pain since 1999, but there was no evidence of treatment of back pain from 1986 to 1999.  His SSA award notes that his back pain disability was effective January 1, 2000, but it likewise does not address the period of 1986 to 1999.  The elements of chronicity and connectivity are lacking.  The examiner noted that, while his earlier opinion noted that one would have to use mere speculation as to the cause of the current back pain, a review of the evidence, in particular the absence of findings in the service treatment records as well as the 1968 VA examination of the back, coupled with the absence of records of treatment between 1968 and 1999, make it difficult to connect the current disability with the original claim.  It is for this reason that the examiner opined that it is less likely as not that the Veteran's currently diagnosed back disability is related to his period of military service.  

C.  Legal Analysis

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the spine to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the spine cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  The Board notes that the April 2012 VA addendum opinion indicated that it is less likely as not that the Veteran's currently diagnosed back disability is related to his period of military service.  This examiner specifically considered in rendering this opinion that the Veteran admitted to recurrent back pain on his July 1968 separation Report of Medical History.  The claims file contains no medical evidence to the contrary.  Therefore, the Board finds that the preponderance of the evidence does not support a grant of service connection for residuals of a back injury, and service connection must be denied on a direct basis.

In determining the April 2012 opinion to be probative on this matter, the Board has considered that this opinion indicated that there was no evidence of treatment of back pain from 1986 to 1999.  However, it is clear from examiner's subsequent statements that he intended to note an absence of treatment from 1968 to 1999 and that this was merely a typographical error.  Moreover, the Board notes that the claims file does contain a June 1993 private medical record from Marrowbone Clinic, in which the Veteran was noted as having acute low back pain.  However, given that this complaint was recorded 25 years after the Veteran's service, the Board finds that the difference between an acute 1993 complaint and a 1999 complaint would have no impact on this opinion.  It is clear that the examiner was considering an absence of treatment for back complaints for many years after the Veteran's service.  There is no indication that an absence of 25 years as opposed to 31 years would affect this opinion in any way.  As such, the Board finds this opinion to be probative regardless of these errors. 

Additionally, the Board notes that the claims file contains an October 2003 private medical record from Lexington Clinic, in which it was noted that the Veteran has suffered back problems off and on since around 1967 to 1968.  However, it is clear from this record that the examiner is simply recording the Veteran's complaints and was not offering an etiological opinion on this matter.

The Board acknowledges the Veteran's contentions that he has a back disability as a result of his active duty.  However, the medical evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, he is competent to describe experiencing back pain during service and continuously thereafter.  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether a current back disability can be related to pain suffered approximately 42 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

With regard to a continuity of symptomatology since service, while the Board concedes his reports of experiencing back pain during and since service, his lay assertions relating a current back disability to his active duty service are far outweighed by the competent April 2012 VA medical opinion.  Likewise, the Board has considered the statements submitted by the Veteran's wife, siblings, and an acquaintance.  However, the Board also finds that these lay assertions are outweighed by the competent April 2012 VA medical opinion. 

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a back injury, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for residuals of a back injury is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


